December 22, 2009 CONFIDENTIAL Mr. Lyn Shenk, Branch Chief Division of Corporation Finance Securities and Exchange Commission 100 F Street N.E. Washington, D.C.20549-3561 Re: Superior Industries International, Inc. File No.001-6615 Form 10-K: For the fiscal year ended December 28, 2008 Form 10-Q: For the quarterly period ended September 27, 2009 Dear Mr. Shenk: Superior Industries International, Inc., a California corporation (the "Company" or in the first person notation “we”, “us”, and “our”), is hereby responding to the comment letter of the Securities and Exchange Commission (the “SEC”) dated December 11, 2009 with respect to the Company's Annual Report on Form 10-K for the fiscal year ended December 28, 2008 (“the 2008 Form 10-K”) and the Quarterly Report on Form 10-Q for the quarterly period ended September 27, 2009.In this letter, we refer to the staff of the SEC as the "Staff".Paragraph numbering used for each response set forth below corresponds to the paragraph numbering used in the Staff's letter. Form 10-K: For the fiscal year ended December 28, 2008 Item 6 – Selected Financial Data, page 16 1.Please expand the disclosure accompanying your table of selected financial data to briefly describe or cross-reference to a discussion of factors that have materially affected the comparability of the information reflected in your table.For example, with regard to the selected financial data presented for fiscal year 2008, we believe that your expanded disclosure should describe or cross-reference to a discussion of the impairment charges that were recorded against the carrying value of your long-lived assets, as well as the valuation allowances that were recorded against your state and foreign deferred tax assets.Refer to Instruction 2 to Item 301 of Regulation S-K for further guidance.In addition, please consider whether similar disclosure should accompany your table of Mr. Lyn Shenk, Branch Chief December 22, 2009 Page 2 “Quarterly Financial Data” presented in Note 17 to your financial statements.In this regard, refer to Item 302(a)(3) of Regulation S-K for further guidance. Response to Comment No. 1 We will expand our disclosure accompanying the Selected Financial Data and the Quarterly Financial Data in future filings to include specific additional data in the tables, or cross-references to additional data or information, that will describe any factors that materially affected the comparability of the information included therein. Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 18 2.Based upon the disclosure of your domestic and international “income (loss) from continuing operations before income taxes and equity earnings” in Note 7 to your financial statements, as well as your disclosure of net sales by geographic area in Note 2 to your financial statements, it appears that your operations in the U.S. and in Mexico have performed differently over the last three fiscal years.For example, we note that for each of the last three fiscal years, as well as for the interim periods subsequent to fiscal year 2008, the period-to-period changes in net sales generated by your Mexico operations have differed significantly from the fluctuations in net sales generated by your U.S. operations.In addition, we note that your domestic operations have recognized substantial pre-tax losses from continuing operations for each of the last three fiscal years, while your international operations have recognized pre-tax income from continuing operations for the same reporting periods- that is, despite generating less revenue than your domestic operations.While we acknowledge from Note 2 that your plants in Mexico and the U.S. may qualify for aggregation into one reporting unit, we also believe that it may be necessary to discuss certain aspects of your Mexico and U.S. operations on a separate basis in order to fully explain your results of operations.For example, given (i) the recent closure of certain manufacturing facilities located in the U.S. and (ii) the transfer of certain production activities to facilities in Mexico that have lower cost structures, please consider discussing revenue and expenses recognized by your Mexico operations and U.S. operations on a separate basis.Furthermore, consider providing a separate analysis of the growth in your Mexico operations due to the assumption of U.S. production capacity versus growth from other initiatives.Please provide your proposed expanded disclosure as part of your response.Alternatively, tell us why you believe that the aforementioned revisions to your disclosure are unnecessary. Response to Comment No. 2 During the three year period ended December 28, 2008 and the nine months ended September 27, 2009, any comparisons of U.S. and Mexico sales and operating results were impacted by plant closures in the U.S. and the addition of our third wheel manufacturing facility in Mexico which became operational on January 1, 2007 and earned a small profit Mr. Lyn Shenk, Branch Chief December 22, 2009 Page 3 that year.In September 2006, we announced the planned closure of our Johnson City, Tennessee facility, which operated through March of 2007.In August 2008, we announced the planned closure of our Pittsburg, Kansas facility, which operated through December 2008.In January 2009, we announced the planned closure of our Van Nuys, California facility, which operated through June 2009. As indicated above, the newest facility in Mexico was profitable in its first year - 2007.Between the first quarter of 2007 and the third quarter of 2009, we closed three U.S. wheel plants, incurring various plant closure and impairment costs.Accordingly, any comparisons of U.S. and Mexico operations will be difficult until all plant closure related costs are completed.In addition, the revenues and expenses incurred at each of our plants and between our Mexico and U.S. operations are significantly influenced by the volume of production directed to each plant by the leadership of the Company.We believe production volume shifts among the plants,including shifts between our Mexico and U.S. facilities, due to capacity requirements, customer preference, required lead times, and other factors,result inthe plantsworking togetherto service the same set of customers.As a result, we do not believe that discussing the revenues and expenses recognized by our Mexico operations and our U.S. operations on a separate basis would provide meaningful information to investors.However, we do believe that some investors may have an interest in understanding how much of our normal production capacity is split between the U.S. and Mexico and, as such, we are proposing to include expanded disclosure in future annual filings to provide that information.Provided below is a sample of the expanded Gross Profit discussion based on the disclosure in 2008 Form 10-K that has been marked for changes. Gross Profit During 2008, consolidated gross profit decreased $25.9 million to $6.6 million, or 0.9 percent of net sales, from $32.5 million, or 3.4 percent of net sales, in 2007.
